Citation Nr: 1426586	
Decision Date: 06/12/14    Archive Date: 06/26/14

DOCKET NO.  09-03 980	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for headaches.

2.  Entitlement to service connection for vertigo, to include an ear disability.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

The Veteran is represented by:  AMVETS


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Sean G. Pflugner, Counsel


INTRODUCTION

The Veteran served on active duty from November 1986 to May 2000 and from August 2000 to February 2006.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

In May 2013, the Veteran testified at a hearing with the undersigned.  A transcript of this hearing has been associated with the claims file.

The issues of entitlement to service connection for headaches; vertigo, to include an ear disability; and tinnitus are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The Veteran's original claim of entitlement to service connection for headaches was denied in a September 2000 rating decision.  The Veteran did not appeal the decision, nor was any new and material evidence submitted within the appeal period.
 
2.  Evidence submitted since the September 2000 rating decision is new and relates to an unestablished fact necessary to substantiate the claim.



CONCLUSIONS OF LAW

1.  The September 2000 rating decision is final.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2000); currently, 38 U.S.C.A. 
§ 7015(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2013). 

2.  Evidence submitted to reopen the claim of entitlement to service connection for headaches is new and material and, therefore, the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has certain statutory and regulatory duties to notify and assist veterans.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2013).  Without deciding whether the notice and development requirements have been satisfied in the present case, the Board is not precluded from adjudicating the issue of whether new and material evidence has been submitted to reopen the Veteran's claim of entitlement to service connection for headaches because the claim is being reopened and remanded herein.  As such, this decision poses no risk of prejudice to the Veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); see also Pelegrini v. Principi, 17 Vet. App. 412 (2004); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992). 

In May 2000, the Veteran submitted a claim of entitlement to service connection for headaches, which was denied in a September 2000 rating decision.  Because the Veterans Claims Assistance Act became effective during the pendency of the Veteran's claim, the RO provided the Veteran with the appropriate notice and then asked him, in May 2001, if he wanted to submit or identify additional evidence in support of his claim prior to re-adjudication.  The Veteran did not report that there was additional evidence for consideration.  In June 2001, the RO re-adjudicated the Veteran's claim on the merits, confirming and continuing the denial thereof.  The September 2000 denial was predicated on the RO's finding that the evidence of record did not demonstrate a current diagnosis of headaches.  The June 2001 denial was predicated on the RO's finding that, despite sustaining a head injury, there was no in-service evidence demonstrating that chronic headaches were residuals of that injury.  Although the Veteran received notice of these decisions and notice of his appellate rights, he did not perfect an appeal.  Furthermore, he did not submit new and material evidence during the relevant appellate period following either the September 2000 or June 2001 rating decisions.  See 38 C.F.R. § 3.156(b) (2013).  Consequently, the September 2000 rating decision is final based on the evidence then of record.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2000); currently, 38 U.S.C.A. § 7015(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2013).

Although a decision is final, a claim will be reopened if new and material evidence is presented.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  New and material evidence can be neither cumulative, nor redundant, of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  "New" evidence means existing evidence not previously submitted to VA.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an un-established fact necessary to substantiate the claim.  See 38 C.F.R. 
§ 3.156(a).  The determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after VA has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  If the claim is reopened, it will be reviewed on a de novo basis.  38 U.S.C.A. §§ 5108, 7105; Evans v. Brown, 9 Vet. App. 273, 282-83 (1996); Manio v. Derwinski, 1 Vet. App. 140 (1991).

The RO determined that the evidence submitted since the September 2000 rating decision was not new and material sufficient to reopen the Veteran's claim.  However, RO decisions are not binding on the Board and, consequently, the Board must first decide whether new and material evidence has been received to reopen the Veteran's claim.  Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996).  As the September 2000 rating decision is the last final disallowance, the Board must review all of the evidence submitted since then to determine whether the Veteran's claim for service connection for headaches should be reopened and re-adjudicated on a de novo basis.  Evans, 9 Vet. App. at 282-83.

Since the September 2000 rating decision, the Veteran has submitted evidence demonstrating that he returned to active duty from August 2000 to February 2006.  During this period of service, specifically, in and after March 2005, the Veteran complained of and was treated for headaches.  These headaches were characterized as "new onset."   Further, according to a June 2005 treatment report, the Veteran endorsed left frontal and parietal headaches with a 3 to 4 month history.  The Board finds that this evidence is new, as it has not been previously submitted to VA for consideration.  With respect to whether this evidence is material, the Board observes that the previous denial of the Veteran's service connection claim for headaches concerned a previous period of service (November 1986 to May 2000) and an in-service head injury that occurred during that period of service.  The Veteran has submitted service treatment records that appear to demonstrate the in-service onset of new headaches or a new headache disability.  As such, the Board finds that the evidence submitted since the September 2000 rating decision is material.  In determining that the evidence submitted since the September 2000 rating decision is both new and material, the Board has also considered whether the evidence could, if the claim was reopened, reasonably result in the substantiation of the claim with VA's assistance.  38 C.F.R. § 3.303(b); see Shade, 24 Vet. App. at 117.

Further development of the reopened claim is required in order for VA to satisfy its duty to assist.  As such, the Veteran's reopened claim of entitlement to service connection for headaches is addressed in the remand portion of the decision below.


ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for headaches is reopened and, to this extent only, the appeal is granted.


REMAND

With respect to the issue of entitlement to service connection for headaches, the Veteran testified at a hearing before the undersigned in May 2013.  During that hearing, the Veteran stated that he received treatment for his headaches or a headache disability from TriCare, including from Dr. Roland Cook, and Patients First, located in Waldorf, Maryland.  Treatment records from these medical facilities have not have been associated with the claims file and it does not appear that VA has previously attempted to obtain these records.  Thus, in order to satisfy VA's duty to assist, the Board finds that a remand is warranted in order to obtain the Veteran's relevant treatment records.  Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

Also with respect to the Veteran's claim of entitlement to service connection for headaches, he was provided a VA examination in June 2011 that was principally for assessing residuals of a traumatic brain injury.  No etiological opinion was rendered and the examiner indicated that she was not asked to render an etiological opinion.  The Veteran was not otherwise provided a VA examination with respect to his headaches or a headache disability.  The Board finds that a remand is warranted in order to provide him a VA examination to ascertain whether any current headaches or headache disability was incurred in or due to the Veteran's active duty.  38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Pursuant to the Veteran's claims of entitlement to service connection for vertigo and tinnitus, the Veteran was provided a VA general medical examination in June 2006.  The examiner reviewed the Veteran's relevant medical history, the Veteran's assertions, and the evidence associated with the Veteran's claim, and then administered clinical evaluations.  The examiner did not render etiological opinions with respect to the Veteran's vertigo or tinnitus.  As such, the Board finds that the June 2006 examination is inadequate for purposes of adjudicating the Veteran's claims and, thus, a remand to provide the Veteran another VA examination is required.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (finding that the articulated reasoning enables the Board to conclude that a medical expert has applied valid medical analysis to the significant facts of the particular case in order to reach the conclusion submitted in the medical opinion); Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (holding that once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, VA must provide an adequate one or, at a minimum, notify the veteran why one will not or cannot be provided).

Finally, the evidence of record indicated that there may be an etiological association among the Veteran's headaches, vertigo, and tinnitus.  As such, the Board finds that the claims are inextricably intertwined and, thus, a remand is warranted for contemporaneous adjudication.  Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain all of the Veteran's relevant treatment records from TriCare, including Dr. Roland Cook, and Patients First (located in Waldorf, Maryland).  All attempts to secure this evidence must be documented in the claims file by the RO.

2.  The RO should schedule the Veteran for an examination to determine the nature and etiology of any found headaches or headache disability.  The claims folder and a copy of this remand must be made available to the examiner for review in conjunction with the examination.  All pertinent symptomatology and findings must be reported in detail.  All indicated tests and studies must be performed.  The examiner must review all the evidence of record, including the Veteran's service treatment records.  After a review of the entire evidence of record the examiner is requested to offer an opinion as to whether it is at least as likely as not (50 percent probability or more) that any currently diagnosed

(a) headaches or headache disability; 
(b) vertigo, to include an ear disability; AND/OR 
(c) tinnitus 

was/were incurred in or due to the Veteran's active military service.  In so doing, the examiner must specifically consider and discuss the Veteran's in-service head injury (struck in the head by an elbow while playing basketball); the service treatment reports concerning headaches, dated in and after March 2005; and the Veteran's assertions, including as to in-service noise exposure and the onset and course of his claimed disabilities.

In providing the opinions, the examiner is advised that the term at least as likely as not does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.  Using the phrases more likely and as likely support the contended causal relationship; while the phrase less likely weighs against the claim.

 A complete rationale for any opinion expressed, to include citation to specific medical documents in the claims file and supporting clinical findings, must be included in the examination report.

3.  The RO must notify the Veteran that it is his responsibility to report for any examination scheduled and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2013).

4.  Once the above actions have been completed, the RO must re-adjudicate the Veteran's claims on appeal, taking into consideration any newly acquired evidence.  If the benefits sought remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran has had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


